FILED
                                                                         United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                              Tenth Circuit

                                   TENTH CIRCUIT                                April 30, 2012

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
KEVIN LAMONT WALKER,

              Petitioner – Appellant,
                                                             No. 11-6198
v.                                                   (D.C. No. 5:10-CV-00478-HE)
                                                             (W.D. Okla.)
UNITED STATES OF AMERICA;
MR. LEDEZMA, Warden, Federal
Correctional Institution El Reno,

              Respondents – Appellees.




                            ORDER DISMISSING APPEAL


Before O'BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       Kevin Lamont Walker’s 28 U.S.C. § 2241 petition complained about the Bureau

of Prisons’ (BOP) calculation of his sentences for two unrelated federal convictions.

Concluding the BOP did not err in its computations, the district court denied his petition.

His appeal from that decision was dismissed for lack of prosecution. United States v.

Walker, No. 11-6119, slip op. (10th Cir. Mar. 7, 2012). He then filed a motion seeking

relief under Federal Rule of Civil Procedure 60(b)(1). The motion essentially repeated

the arguments made in his § 2241 petition. Understandably, the district court construed

the motion as a successive § 2241 petition and dismissed it. Walker again appealed.

       Because Walker had completed serving his sentence and was released from the
custody of the BOP on April 4, 2012, the United States moved to dismiss the now moot

appeal under 10th Cir. R. 27.2(A)(1)(a) and 27.2(A)(3)(a). Although he has had

sufficient time, Walker has not responded to the government’s motion.

      Mootness occurs when an “actual injury that can be redressed by a favorable

judicial decision” no longer exists. Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70

(1983). See Rhodes v. Judiscak, ___ F.3d ___, No. 10-2268, 2012 WL 171917, at *4

(10th Cir. Jan. 23, 2012) (dismissing as moot an appeal from the denial of a § 2241

habeas petition challenging only the petitioner’s sentence computation because the

petitioner had been released from custody). This appeal is moot. Appellant’s motion to

proceed in forma pauperis is DENIED.

       DISMISSED.

                                         Entered by the Court:

                                         Terrence L. O’Brien
                                         United States Circuit Judge




                                          -2-